Citation Nr: 0023577	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1994 to 
October 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in May 2000 when it 
was REMANDED to provide the appellant an opportunity to 
submit additional medical records.  The requested development 
has been completed.


FINDING OF FACT

There is no current diagnosis of hypertension.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded, and there is no statutory duty to assist the 
appellant in developing facts pertinent to her claim.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that, at the December 1994 
enlistment examination, the appellant's heart and vascular 
system were evaluated as normal.  Her blood pressure was 
noted to be 110/80.  Blood pressure readings from August 1995 
to May 1996 were normal.  On July 28, 1996, her blood 
pressure was noted to be 122/91.  Blood pressure readings 
from November 1996 to August 1997 were normal.  On September 
8, 1997, her blood pressure was noted to be 122/91.  At the 
October 15, 1997 separation examination, the appellant's 
heart and vascular system were evaluated as normal.  She 
indicated that she was not taking any medications.  Her blood 
pressure was noted to be 138/86.  A second blood pressure 
reading on that day was 142/83.

At a July 1, 1998 VA heart and hypertension examination, the 
appellant reported that she had participated in a free blood 
pressure check at her hospital approximately three months 
previously and was told that she had hypertension.  She 
stated that she was not on antihypertensive medications.  
Blood pressure readings of 150/84, 150/84 sitting, 140/74 
reclining, and 144/84 sitting were recorded.  The examiner 
stated that the appellant was normotensive on examination but 
recommended reviewing the appellant's service medical records 
for any elevated blood pressure readings.  The appellant's 
blood pressure was checked again on July 13, July 24, and 
July 30.  Readings were 126/82, 130/86, and 139/85, 
respectively.

In her January 1999 substantive appeal, the appellant 
asserted that during service she experienced mild headaches 
and lightheadedness.  She stated that a doctor and a nurse 
informed her that she had labile hypertension.

In a June 2000 letter to the appellant, the RO requested that 
she provide medical records from the hospital where she was 
diagnosed with hypertension in approximately April 1998 or an 
authorization for VA to obtain those records on her behalf.  
The appellant did not respond.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Hypertension may also be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Generally, for a service-
connection claim to be well grounded a claimant must submit 
evidence of each of the following:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service injury or disease 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998)).  Alternatively, either or both of the second and 
third Caluza elements can be satisfied under 38 C.F.R. § 
3.303(b) by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  The credibility 
of the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support her claim.  The record does not confirm the current 
presence of hypertension.  On VA examination in July 1998, 
the appellant was shown to be normotensive.  Service medical 
records show elevated blood pressure readings on two 
occasions but no diagnosis of hypertension.  Mere contentions 
by the veteran, without supporting evidence of a current 
disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

The appellant has reported that she had been informed by a 
doctor or nurse that she had labile hypertension.  In 
addition, the appellant reported at her VA examination that 
she had been diagnosed with hypertension three months 
previously.  Although the original statements were 
purportedly made by a doctor or nurse, the present statements 
are the appellant's assertions and, as such, are insufficient 
to constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) ("[T]he connection between what a 
physician said and a layman's account of what he purportedly 
said, filtered as it was through a layman's sensibilities is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence.").  

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claim of service connection for hypertension well grounded.  
Caluza, 7 Vet. App. 498.  "Competent" evidence may be lay 
evidence in circumstances in which the determinative issue 
does not require medical expertise, such as the occurrence of 
an injury or the recounting of symptoms.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Heuer v. Brown, 7 Vet. App. 379 
(1995).  However, where the determinative issue involves 
medical etiology, such as to establish a nexus between 
inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist her in developing facts pertinent to her 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991)  (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  In this case, the Board remanded the appellant's 
claim in May 2000 to have the RO inform the appellant of the 
need to submit records, which, according to the appellant, 
show diagnosis of hypertension in approximately April 1998.  
The appellant failed to respond to the RO's request for the 
records.  Nothing in the record suggests the existence of 
other evidence that might render plausible the claim that is 
not currently well grounded.  Further, the instructions 
contained in the May 2000 Remand from the Board have been 
complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board must deny the appellant's claim for 
service connection for hypertension as not well grounded.



ORDER

Entitlement to service connection for hypertension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


